Title: From Thomas Jefferson to Lefévre, Roussac & Cie., 8 August 1786
From: Jefferson, Thomas
To: Lefévre, Roussac & Cie.



Gentlemen
Paris Aug. 8. 1786.

Your favors of the 1st. and 11th. of July came safely to hand. The wine you sent to the care of Messrs. Achards is arrived at Rouen. Your bill was presented to me three days ago, was accepted and shall be duly paid. When Mr. Pecquet was here I asked him if he would send me some very good Malvoisie de Madeire. He told me that by attending the sales of wine, after decease, he could purchase what was old and fine, and at a reasonable price. I therefore desired him [to do so.] Perceiving by your letter that there are only 30. bottles of Malvoisie de Madeire in the parcel sent, I will beg [the favor of you] to send me six dozen bottles more of that kind of wine of what is old and good. [Your] kind offer of service has induced me to take the liberty [of giving] you this trouble; I  have the honour to be with sentiments of much esteem & respect Gentlemen your most obedient & most humble servt.,

Th: Jefferson

